Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 6, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146047-8 & (44)                                                                                       Michael F. Cavanagh
                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  DEBRA L. HAGERTY, Personal                                                                         Bridget M. McCormack,
  Representative of the ESTATE OF DEBRA                                                                                Justices
  LOUISE HAGERTY-KRAEMER,
               Plaintiff-Appellee,
  v                                                                  SC: 146047-8
                                                                     COA: 304369, 304439
                                                                     Manistee CC: 10-014081-NI
  BOARD OF MANISTEE COUNTY
  ROAD COMMISSIONERS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the September 11, 2012 judgment of the
  Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REVERSE that portion of the Court of Appeals judgment which held
  that the defendant is not entitled to the protection of governmental immunity, and we
  VACATE the remainder of the court’s analysis because it is unnecessary to the
  disposition of the case. The plaintiff’s decedent was fatally injured when the vehicle she
  was driving left an unpaved road in Manistee County and hit a tree. The plaintiff alleged
  that this accident occurred when an oncoming motorist caused a cloud of dust to rise
  from the roadway, causing the decedent to lose her orientation, drive into soft sand on the
  edge of the road, and veer off the roadway. This theory of causation failed to point to a
  condition of the highway in need of repair. A dust cloud rising from an unpaved road is
  not a defect in the physical structure of the roadbed, as required for liability to arise under
  the Governmental Tort Liability Act highway exception, MCL 691.1402(1). Nawrocki v
  Macomb Co Rd Comm, 463 Mich 143, 176-177 (2000). Moreover, a plaintiff cannot
  recover in a claim where the sole proximate cause of the injury is a natural substance that
  has accumulated over a highway. See Haliw v Sterling Heights, 464 Mich 297, 311
  (2001). An accumulation of gravel, whether natural or otherwise, does not implicate the
  defendant’s duty to maintain the highway in “reasonable repair.” Paletta v Oakland Co
  Rd Comm, 491 Mich 897 (2012); Estate of Buckner v City of Lansing, 480 Mich 1243
  (2008). We REMAND this case to the Manistee Circuit Court for entry of an order
  granting summary disposition to the defendant pursuant to MCR 2.116(C)(7).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 6, 2013                    _________________________________________
          t0130                                                                 Clerk